Citation Nr: 1228490	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-06 141	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  He died in July 2002.  His surviving spouse is the appellant. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part denied service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 (West 2002). 

In a February 2004 Form 9, the appellant requested a hearing before a Veterans Law Judge sitting at the RO.  A February 2006 letter from the RO informed the appellant that she was scheduled for a Travel Board hearing in April 2006. However, in an April 2006 statement, the appellant's representative cancelled the hearing request on her behalf.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

In May 2007, September 2009, and November 2011, the Board remanded the case for further development.  In September 2009, it denied entitlement to DIC under 38 U.S.C.A. § 1318.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's previous remands were for efforts to obtain records of the Veteran's reported treatment at the VA Medical Center (VAMC) in Durham, North Carolina.  

In May 2010, the Durham VAMC reported that it did not have records pertaining to the Veteran.  The Durham VAMC provided a follow-up response as documented in a June 2010 report of contact.  In June 2010, it suggested that the Veteran's records might have been retired to the VA Records Center and Vault in Neosho, Missouri (Neosho).  The same month, the AOJ informed the appellant that the records might have been retired to a record vault (i.e. Neosho).  Over the next several months, the AOJ contacted the Durham VAMC several times to confirm whether the records were retired or destroyed.  In March 2011, Durham VAMC finally responded that it would work on the request.  

In the November 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to contact Neosho.  The AOJ did so, and Neosho responded that it did not store military or service connected medical records.  It referred the AOJ to the National Personnel Records Center (NPRC).  The AOJ contacted the NPRC, and it responded that a medical records request must be initiated through a Personnel Information Exchange System (PIES) request and they could not respond.  

The AOJ then clarified with Neosho that it was seeking VA treatment records and not records of in-service treatment.  In June 2012, Neosho responded that while it stored VAMC records, its authority to release such records was limited to the facility transferring the records, which in this case would be the Durham VAMC.  It recommended contacting an information officer or record transfer clerk at the Durham VAMC and asking them to send a completed records request form directly to Neosho.    

The AOJ then noted that it had received a negative response from the Durham VAMC in May 2010 and concluded that the necessary development actions had been completed.  

It does not appear that the Durham VAMC was asked to request the retired records from Neosho.

The Veterans Claims Assistance Act requires that VA continue its efforts to obtain records in Federal custody until the records are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  As the record stands, the Durham VAMC indicated that the Veteran's might be stored as retired records at Neosho.  These retired records have not been searched, and additional efforts are necessary to locate these records as described below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Durham VAMC and ask them to request retired records of the Veteran's treatment from Neosho.  

The Veteran's treatment reportedly occurred between 1964 or 1966 and 1967; and in 1977 or 1978, when the Veteran was hospitalized for a myocardial infarction.

Document all correspondence with the Durham VAMC, including any evidence pertaining to their request of records from Neosho.  

Efforts to obtain these records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  

If the records are not available, ensure a negative reply is associated with the claims folder.  

2.  After ensuring that all development is complete, re-adjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

